Order                                                            Michigan Supreme Court
                                                                       Lansing, Michigan

  December 27, 2010                                                            Marilyn Kelly,
                                                                                   Chief Justice

  141355-59 & (125)                                                     Michael F. Cavanagh
                                                                          Maura D. Corrigan
                                                                         Robert P. Young, Jr.
                                                                         Stephen J. Markman
  RICHARD DUMAS, LYNN MCBRIDE,                                           Diane M. Hathaway
  EUGENE PASKO, HAROLD COUNTS, JOHN                                     Alton Thomas Davis,
                                                                                        Justices
  MAUS, KENNETH KWASNIK, RICHARD
  BENNETT, PATRICK CHAPMAN, CHARLES
  DAPPRICH, JAMES DZIADZIOLA, Estate of
  GERALD FITZGERALD, Estate of VERNON
  MANUS, Estate of GEORGE MASSAB,
  LAWRENCE MYLNAREK, Estate of
  ROBERT SINCLAIR, CHARLES OSTERDALE,
  ROBERT J. SONGER, ROBERT DECKERS,
  ELIZABETH ZINNER, RICHARD STIMPSON,
  DONALD DURECKI, and RONALD RIEUS,
             Plaintiffs,
  and

  WAYNE ALARIE and RICHARD MARTIN,
          Plaintiffs-Appellants/Cross-Appellees,
  and

  THEODORE S. ANDRIS,
           Appellant/Cross-Appellee,
  v                                                SC: 141355
                                                   COA: 279149
                                                   Wayne CC: 83-316603-CK
  SHELDON L. MILLER,
           Appellee/Cross-Appellant,
  and

  AUTO CLUB INSURANCE ASSOCIATION,
             Defendant.
  __________________________________________/

  GERALD NYLUND, ANITA NYLUND, JOHN
  HOUSE, MARY ELLEN HOUSE, DAVID
  REMER, DONNA MARGARET REMER,
                                                                               2

LEONARD RAKOWICZ, RITA RAKOWICZ,
STANLEY ELZINGA, MARILYN ELZINGA,
JAMES HALLER, JOAN HALLER, JOHN
JACKSON, WILLIE JOHNSON, EDWARD
BARTZ, BETTY BARTZ, FRANK
DOLINSHEK, MARY DOLINSHEK, MICHAEL
DUNGEY, WINIFRED DUNGEY, FRANCES
STOCKER, ARTHUR SHEWCHUK, PATRICIA
SHEWCHUK, DAVID ALBRECHT, LINDA
ALBRECHT, WILLIAM T MEDLIN, and
SHIRLEY MEDLIN,
          Plaintiffs-Appellants/Cross-Appellees,

v                                                     SC: 141356
                                                      COA: 286342
                                                      Wayne CC: 94-420311-CZ
LOPATIN, MILLER, FREEDMAN,
BLUESTONE, ERLICH, ROSEN & BARTNICK,
P.C., and SHELDON MILLER,
             Defendants-Appellees/Cross-Appellants.
__________________________________________/

WAYNE ALARIE and RICHARD MARTIN,
        Plaintiffs-Appellants/Cross-Appellees,

v                                                     SC: 141357
                                                      COA: 286343
                                                      Wayne CC: 92-215259-CZ
LOPATIN, MILLER, FREEDMAN,
BLUESTONE, ERLICH, ROSEN & BARTNICK,
P.C., and SHELDON MILLER,
             Defendants-Appellees/Cross-Appellants.
__________________________________________/

ROBERT DECKERS, ELIZABETH ZINNER,
RICHARD STIMPSON, and DONALD DURECKI,
          Plaintiffs-Appellants/Cross-Appellees,
and
HAROLD COUNTS, ROBERT IVAN, and
RICHARD ZICKEL,
          Plaintiffs,

v                                                     SC: 141358
                                                      COA: 286344
                                                      Wayne CC: 93-321648-NM
                                                                                       3

SHELDON L. MILLER and LOPATIN,
MILLER, FREEDMAN, BLUESTONE,
ERLICH, ROSEN & BARTNICK, P.C.,
          Defendants-Appellees/Cross-Appellants,
and

DAVID RAVID,
           Defendant.
__________________________________________/

JAMES K. DZIADZIOLA, MARGARET
DZIADZIOLA, LAWRENCE R. MLYNAREK,
JOSEPHINE MLYNAREK, MARTHA
CHAPMAN, Personal Representative of the
Estate of PATRICK CHAPMAN, LYNETTE
MASSAB, Personal Representative of the
Estate of GEORGE MASSAB,
             Plaintiffs-Appellants/Cross-Appellees,

v                                                      SC: 141359
                                                       COA: 287143
                                                       Wayne CC: 04-418373-NM
SHELDON L. MILLER, LOPATIN, MILLER,
FREEDMAN, BLUESTONE, ERLICH, ROSEN
& BARTNICK, P.C., and SHELDON L. MILLER
& ASSOCIATES, P.C.,
           Defendants-Appellees/Cross-Appellants.
___________________________________________/

       On order of the Court, the application for leave to appeal the March 30, 2010
judgment of the Court of Appeals and the application for leave to appeal as cross-
appellant are considered, and they are DENIED, because we are not persuaded that the
questions presented should be reviewed by this Court.

      MARKMAN, J. (dissenting).

       I would grant leave to appeal, and therefore dissent. At issue is the point of
accrual of the two-year statute of limitations for professional malpractice cases. The
applicable statute, MCL 600.5838(1), provides:

      a claim based on the malpractice of a person who is, or holds himself or
      herself out to be, a member of a state licensed profession accrues at the time
      that person discontinues serving the plaintiff in a professional or
                                                                                                               4

       pseudoprofessional capacity as to the matters out of which the claim for
       malpractice arose, regardless of the time the plaintiff discovers or
       otherwise has knowledge of the claim. [Emphasis added.]

Here, defendant attorney represented plaintiffs insurance sales representatives in
“wrongful termination” employment litigation. Defendant continued working on appeals
in this case, even after plaintiffs retained another attorney to pursue “age discrimination”
claims that plaintiffs believe grew out of the same circumstances as the “wrongful
termination” claims and that should have been joined with the latter claims. As a result
of defendant’s failure to join these claims, plaintiffs also filed a professional malpractice
suit against him for the handling of their original lawsuit. The central question is whether
defendant’s representation of plaintiffs in their “wrongful termination” appeal can fairly
be said to have occurred in the course of representing plaintiffs in “matters out of which
the claim for malpractice arose,” where such malpractice claim concerned defendant’s
failure to attach “age discrimination” claims to “wrongful termination” claims in the
original lawsuit. Significantly, MCL 600.5838(1) does not refer to the singular “matter,”
but to the plural “matters,” and does not refer to the “case,” or the “claim,” but to “the
matters,” as establishing the accrual point of its statute of limitations.

        Accordingly, if under MCL 600.5838(1) the claim accrues from the time that
plaintiffs hired a new attorney to replace defendant to represent them in the “age
discrimination” claim, the two-year limitations period would have elapsed before the
legal malpractice suit was filed against defendant. On the other hand, if under MCL
600.5838(1) the claim accrues from the time that defendant concluded his representation
of plaintiffs in the “wrongful termination” claim—the limited scope of which eventually
prompted plaintiffs’ malpractice action—the two-year limitations period would not have
elapsed before the legal malpractice suit was filed against defendant.

       The reading of MCL 600.5838(1) sustained by the majority may conceivably be
correct, but it is hardly clear. The majority’s interpretation is predicated upon a highly
limited reading of the statute that would essentially equate a “case” or “claim” with
“matters.” Each side in this case, in my judgment, has offered reasonable arguments in
support of its position that the malpractice action here is, or is not, time-barred. Because
this involves a significant issue of statutory interpretation, with important practical
consequences for access to the legal system, I would grant leave to appeal.
       CORRIGAN, J., joins the statement of MARKMAN, J.
       YOUNG, J., not participating.



                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         December 27, 2010                   _________________________________________
       s1221                                                                 Clerk